Case 4:12-cv-00106-WTM Document 101 Filed 04/27/20 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

JOSEPH WILLIAMS,

Petitioner,
Vi CASE NO. CV412-106
ERIC SELLERS, Warden, Georgia
Diagnostic and Classification

Prison,

Respondent.

See

 

ORDER
Before the Court is Petitioner Joseph Williams’ Motion for
Reconsideration of the Court’s Procedural Default Order and to
Amend Petition for Writ of Habeas Corpus. (Doc. 95.) In his motion,
Petitioner requests that this Court partially reconsider its prior
order dismissing many of Petitioner’s claims as insufficiently
pled. For the following reasons, Petitioner’s motion (Doc. 95) is
DENIED.
BACKGROUND
In 2004, Petitioner was convicted and sentenced to death by
the Superior Court of Chatham County for the murder of Michael
Deal. (Doc. 11, Attach. 4 at 52-55; Doc. 9, Attach. 32 at 71.)
After the completion of his direct appeal and state habeas court
proceedings, Petitioner Williams filed a petition for habeas

corpus in this Court, pursuant to 28 U.S.C. § 2254, challenging
Case 4:12-cv-00106-WTM Document 101 Filed 04/27/20 Page 2 of 11

his conviction and death sentence on a number of grounds. (Doc.
1.) Petitioner raised nine general claims and numerous subclaims.
(Id.)

After Petitioner filed his petition for habeas corpus,
Respondent requested that the Court impose a truncated scheduling
order to ensure the efficient disposition of Petitioner’s claims.
(Doc. 8.) Petitioner, however, opposed Respondent’s briefing
schedule and requested that the Court implement a scheduling order
that would allow Petitioner the opportunity to fully develop each
of his claims prior to briefing the merits of his petition. (Doc.
24.) After considering Petitioner’s concerns, the Court
implemented a scheduling order that provided Petitioner with the
opportunity to separately request discovery and move for an
evidentiary hearing. (Doc. 26.) In addition, the Court’s
scheduling order directed the parties to brief issues of procedural
default, cause and prejudice, and the miscarriage of justice prior
to briefing the merits of Petitioner’s claims. (Id.)

After the Court considered Petitioner’s Motion to Conduct
Discovery and Motion for Evidentiary Hearing, Petitioner filed his
brief on procedural bar, exhaustion, and miscarriage of justice on
September 14, 2017. (Doc. 69.) In that briefing, Petitioner
abandoned several of the claims he raised in his petition,
including Claim III, Claim VI, Claim VIII, Claim IX, and several

subclaims of Claim IV. (Doc. 81 at 13.) Petitioner, however, argued
Case 4:12-cv-00106-WTM Document 101 Filed 04/27/20 Page 3 of 11

that he should be permitted to brief the merits of Claim I, Claim
II, Claim IV, Claim V, and Claim VII. (Doc. 69.) In opposition,
Respondent argued that many of Petitioner’s claims should be
dismissed because they were procedurally defaulted or improperly
pled. (Doc. 73.)

In the order at issue, the Court conducted a claim by claim
analysis to determine which claims Petitioner would be permitted
to brief on the merits. (Doc. 81 at 13.) Ultimately, the Court
determined that Petitioner is not permitted to brief the merits of
Claim II, Claim III, Claim IV, Claim V, Claim VI, Claim VII, Claim
VIII, or Claim IX. (Id. at 47.) As for Claim I, the Court found
that most of Petitioner’s subclaims were insufficient to warrant
review on the merits. (Id. at 27.) Particularly, the Court noted
that “[hjabeas petitioners must’ meet heightened pleading

requirements.” McFarland v. Scott, 512 U.S. 849, 856, 114 S. Ct.

 

2568, 2572 (1994) (citing 28 U.S.C. § 2254 Rule 2(c)). Accordingly,
“generalized allegations are insufficient” and habeas petitions
must contain “fact pleading as opposed to notice pleading.” Hittson
v. GDCP Warden, 759 F.3d 1210, 1265 (llth Cir. 2014). In light of
the heightened pleading standards and guidance from Hittson, the
Court found that forty of Petitioner’s subclaims claims related to
alleged errors by his trial counsel were “inherently conclusory”
and failed to meet the heightened pleading standards of Rule 2(c).

(Doc. 81 at 27.) Although many of Petitioner’s claims were

3
Case 4:12-cv-00106-WTM Document 101 Filed 04/27/20 Page 4 of 11

insufficiently pled, the Court found that two of Petitioner’s
claims were sufficiently pled as to allow Petitioner to brief them
on the merits.! (Id. at 29-33.)

Now, Petitioner has filed a Motion for Reconsideration. (Doc.
95.) In his motion, Petitioner challenges the Court’s ruling that
many of his ineffective assistance of counsel claims were
insufficiently pled and, therefore, insufficient to warrant review
on the merits. (Doc. 95.) Petitioner requests that the Court
reconsider its dismissal of these claims, or permit him to amend
several of the claims. (Id.)

ANALYSIS

Tr. STANDARD OF REVIEW

“The decision to alter or amend judgment is committed to the

sound discretion of the district judge... .” Am. Home Assurance

 

Co. v. Glenn Estess & Assocs., 763 F.2d 1237, 1238-39 (11th Cir.
1985) (internal citations omitted). “Reconsideration of an earlier
order is an extraordinary remedy, which should be permitted

sparingly.” Hesed-El v. McCord, No. CV117-146, 2019 WL 5092476, at

 

1 In its order, the Court permitted Petitioner to brief two claims,
one of which is his trial counsel’s alleged failure to investigate
and present mitigation evidence related to Petitioner’s background
and metal health. (Doc. 81 at 32.) The Court notes that this claim
survived because the Court construed twenty subclaims as one
general allegation. (Id.)
Case 4:12-cv-00106-WTM Document 101 Filed 04/27/20 Page 5 of 11

*1 (S.D. Ga. Oct. 10, 2019) (citing Ceja_ v. United States, No.
CV115-018, 2017 WL 3401459, at *1 (S.D. Ga. Aug. 8, 2017)).
Under Federal Rule of Civil Procedure 54(b),
any order or other decision, however designated, that
adjudicates fewer than all claims . . . does not end the
action as to any of the claims or parties and may be
revised at any time before the entry of a judgment
adjudicating all the claims and all the parties’ rights
and liabilities.

Fed. R. Civ. P. 54(b).2 “This rule gives district courts discretion

to reconsider interlocutory orders.” Jones Creek Inv’rs, LLC v.

 

Columbia Cty., Ga., No. CV111-174, 2016 WL 593631, at *2 (S.D. Ga.

 

Feb. 12, 2016) (citing Herman v. Hartford Life & Acc. Ins. Co.,
508 F. App’x 923, 927 n.1 (11th Cir. 2013)). An order dismissing
some, but not all, claims raised in a petition for habeas corpus

is an interlocutory order. See Fults v. Upton, No. 3:09-CV-86-TWT,

 

2011 WL 530384, at *2 (N.D. Ga. Feb. 4, 2011) (“(T]he Court’s Order
granting in part and denying in part the Respondent’s motion to
dismiss [based on unexhausted and procedurally defaulted claims]

was not a final order.”). In this case, the Court’s prior order

 

2 Respondent argues that Petitioner’s motion is governed by Federal
Rule of Civil Procedure 59(e). (Doc. 97 at 2.) Under Rule 59(e),
“{a] motion to alter or amend a judgment must be filed no later
than 28 days after the entry of judgment.” Fed. R. Civ. P. 59(e).
Accordingly, Respondent argues that Petitioner’s motion for
reconsideration is untimely. (Doc. 97 at 2.) The Court disagrees
and finds that Rule 54(b) more appropriately governs this motion
because its prior order was an interlocutory order.

5
Case 4:12-cv-00106-WTM Document 101 Filed 04/27/20 Page 6 of 11

was an interlocutory order and, therefore, may be revised pursuant
to Rule 54(b).

Typically, a motion for reconsideration is not granted unless
there is “an intervening change in controlling law, the
availability of new evidence, [or] the need to correct clear error

or prevent manifest injustice.” Godby v. Electrolux Corp., No.

 

1:93-CV-0353-ODE, 1994 WL 470220, at *1 (N.D. Ga. May 25, 1994);
Bryant v. Jones, 696 F. Supp. 1313, 1320 (N.D. Ga. 2010). Moreover,
“[m]otions for reconsideration should not be used to raise legal
arguments which could and should have been made before the judgment
was issued.” Jones Creek Inv’rs, 2016 WL 593631, at *2 (quoting

Lockard v. Equifax, Inc., 163 F.3d 1259, 1267 (llth Cir. 1998));

 

see also Fults, 2011 WL 530384, at *1.

In his motion for reconsideration, Petitioner neither
contends that there has been an intervening change in the law nor
that there is newly discovered evidence that would cause this Court
to reconsider its prior ruling. As a result, this Court must decide
whether Petitioner has shown that there was clear error in this
Court’s dismissal of Petitioner’s claims based on the claims being
insufficiently pled.

II. MOTION FOR RECONSIDERATION

To begin, Petitioner contends that this Court’s prior order

dismissing many of Petitioner’s claims for being insufficiently

pled was incorrect because his “articulation of claims in the
Case 4:12-cv-00106-WTM Document 101 Filed 04/27/20 Page 7 of 11

federal habeas petition was done in conformity with the standards
of practice in this district ... .” (Id. at 6.) After a careful
review of this Court’s prior ruling and Petitioner’s Motion for
Reconsideration, the Court sees no reason to revisit its dismissal
of Petitioner’s claims. The Court, however, will briefly discuss
Petitioner’s arguments.

First, Petitioner asserts that his claims became insufficient
only after this district changed its pleading standards for habeas

petitions in Arrington v. Warden, No. CV117-022, 2017 WL 4079405,

 

at *1 (S.D. Ga. Sept. 14, 2017). However, even prior to Arrington,
this district found that “those who see habeas relief cannot simply
laundry-list their claims and hope that the court will develop

. . . them on their behalf.” Jeffcoat v. Brown, No. CV412-176,

 

2014 WL 1319369, at *8 (S.D. Ga. Mar. 27, 2014) (citing Holmes v.
United States, 876 F.2d 1545, 1553 {llth Cir. 1989)). More
importantly, the Court did not dismiss Petitioner’s claims based
only on the pleading standards of this district. Rather, the Court
found that Petitioner’s claims were insufficiently pled based on
the heightened pleading requirements of 28 U.S.C. § 2254 Rule 2(c)
and based on the Eleventh Circuit’s interpretation of Rule 2(c) in

Hittson v. GDCP Warden, 759 F.3d 1210, 1265 (11th Cir. 2014) .3

 

3 In a footnote, Petitioner argues that Hittson does not justify
the Court’s dismissal of his claims because, in contrast to the
claims in Hittson, Petitioner’s claims “alleged specific facts
identifying the particular acts and omissions of trial counsel

7
Case 4:12-cv-00106-WTM Document 101 Filed 04/27/20 Page 8 of 11

Accordingly, Petitioner’s argument regarding the pleading
requirements of this district is meritless.

Next, Petitioner argues that his claims met the pleading
requirements of Rule 2(c) because “this case proceeded for years
without any complaints by Respondent or the Court that the petition
for writ of habeas corpus failed to set forth each of
[Petitioner’s] claims adequately . . . .” (Doc. 95 at 10.)
Accordingly, Petitioner asserts that his claims must have been
“articulated with facts sufficient to put the Court and opposing
counsel on notice of what [Petitioner] had alleged.” (Id. at 7.)
However, habeas petitions must contain “fact pleading as opposed

to notice pleading.” Arrington v. Warden, No. CV117-022, 2017 WL

 

4079405, at *1 (S.D. Ga. Sept. 14, 2017) (quoting Hittson, 759

F.3d at 1265 (internal quotation marks omitted); see also Jeffcoat,

 

2014 WL 1319369, at *8. Regardless of whether Respondent or the
Court had notice of the factual allegations related to Petitioner’s
claims, Petitioner cannot ignore the pleading requirement of Rule
2(c). As Petitioner states, this case has been pending for
approximately eight years. Throughout those years, Petitioner had
knowledge of Rule 2(c)’s heightened pleading requirements. See

Arrington, 2017 WL 4079405, at *1 (“Any petitioner .. . is

 

. . .-” (Doc. 95 at 7n.2.) The Court fully addressed the similarity
between the claims in Hittson and Petitioner’s claims in its prior
order and, therefore, will not revisit its findings. (Doc. 81.)

8
Case 4:12-cv-00106-WTM Document 101 Filed 04/27/20 Page 9 of 11

therefore put on ample notice that facts must be used to support
his petition.”). Moreover, after several filings regrading
discovery, Petitioner had ample opportunity and access to the
evidence necessary to conform his claims to the requirements of
Rule 2(c). See Hittson, 759 F.3d at 1265 n.63 (“[T]he habeas
petitioner ordinarily possesses, or has access to, the evidence
necessary to establish the facts supporting his collateral claim;
he necessarily became aware of them during the course of the
criminal prosecution or sometime afterward.”). Considering his
access to evidence, the age of his petition, and his awareness of
Rule 2(c), Petitioner cannot now argue that it was Respondent’s
responsibility to highlight the insufficiently pled claims.
Petitioner cannot use a motion for reconsideration to include the
necessary facts he “could and should have [included] before the

judgment was issued.” Jones Creek Inv’rs, 2016 WL 593631, at *2

 

(quoting Lockard, 163 F.3d at 1267).
III. REQUEST TO AMEND PETITION

Alternatively, Petitioner requests that the Court grant him
the opportunity to amend several claims that the Court dismissed
as insufficiently pled. (Doc. 95 at 10.) Petitioner argues that he
should be allowed to amend his claims because “the Court provided
[Petitioner] no opportunity to address the Court’s concerns or to
take steps to cure any error.” (Id. at 11.) Moreover, Petitioner

maintains that “the Habeas Rules contemplate that, if a court finds
Case 4:12-cv-00106-WTM Document 101 Filed 04/27/20 Page 10 of 11

a petition fails to meet the requirements of Rule 2(c), the
petitioner will be given the opportunity to submit an amended
petition.” (Id. at 14.)

Petitioner is correct that the Notes of the Advisory Committee
on the 2004 Amendments to the Habeas Rules direct district courts
to “accept a defective petition, with the condition that the
petitioner submit a corrected petition.” Benjamin v. Sec’y for
Dept. of Corr., 151 F. App’x 869, 874 n.9 (11th Cir. 2005) (eiting
Habeas Rule 2, Rules Governing Habeas Cases, Notes of Advisory
Committee on 2004 Amendments). However, these notes refer to a
district court’s dismissal of the entire habeas petition at the
onset of a case. See Benjamin, 151 F. App’x at 874 n.9; Cooper v.
Sec’y, No. 8:12-cv-1947-CEH-TBM, 2015 WL 2365913, at *1 (M.D. Fla.
May 18, 2015). Here, the Court did not dismiss all of Petitioner’s
Claims at the onset of this case. In contrast, the Court permitted
Petitioner to litigate several issues for several years. Moreover,
the Court granted Petitioner’s request to separately brief the
issues of procedural default and exhaustion. (Doc. 24.) In fact,
Petitioner stated that his “proposed schedule not only reduces the
risk of unnecessary supplemental briefing, it provides the time
necessary to ensure full and accurate briefing on all the issues

. . .” (Doc. 24 at 13-14.) Although Petitioner was on notice
that the Court intended to thoroughly review which claims he would

be permitted to brief on the merits, Petitioner did supplement his

10
Case 4:12-cv-00106-WTM Document 101 Filed 04/27/20 Page 11 of 11

claims with the necessary factual support. Petitioner cannot now
request to amend his claims. Accordingly, the Court finds that
Petitioner is not entitled leave to amend his petition.’
CONCLUSION

Ultimately, the Court sees no reason to disturb its prior
ruling. In his motion, Petitioner largely argued that he did not
have notice that his claims were subject to the heightened pleading
standards of 28 U.S.C. § 2254 Rule 2(c). This argument is
meritless. As a result, Petitioner’s Motion for Reconsideration is
DENIED.

re
SO ORDERED this 2/7 day of April 2020.

Bet Dpwennt
oe
WILLIAM T. MOORE, JR. ¢”
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

 

4 Petitioner also argues that he should be allowed to amend his
prosecutorial misconduct claim related to a letter written by
Michael Deal’s daughter that the State did not disclose to
Petitioner. (Doc. 95 at 15.) Petitioner maintains that because the
State suppressed the letter Petitioner could not plead specific
facts related to this claim. (Id. at 16.) In addition to the claim
being insufficiently pled, the Court dismissed Petitioner’s claim
because Petitioner failed to establish any prejudice that
warranted excusing the procedural default of the claim. (Doc. 81
at 40.) The Court sees no reason to disturb that finding.
Accordingly, Petitioner is also not permitted to amend his
prosecutorial misconduct claim.

11
